Citation Nr: 0202629	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  99-15 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematous with axonal neuropathy and neurogenic bowel and 
bladder.

2.  Entitlement to a total disability evaluation for 
compensation due to individual unemployability.

3.  Entitlement to financial assistance for the purchase of 
an automobile and adaptive automobile equipment, or for 
adaptive automobile equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, denying the 
veteran's claims of entitlement to service connection on a 
direct basis for systemic lupus erythematous (SLE) with 
axonal neuropathy and neurogenic bladder and bowel, a total 
disability rating for compensation based on individual 
unemployability (TDIU), and financial assistance for the 
purchase of an automobile and adaptive automobile equipment, 
or for adaptive automobile equipment only.  A notice of 
disagreement was filed in April 1999, and following the 
issuance by the RO of a statement of the case, the veteran 
perfected his appeal with the submission of a VA Form 9, 
Appeal to the Board of Veterans' Appeals, in July 1999.  In 
his substantive appeal, the veteran initially raised the 
issue of his entitlement to service connection for SLE on a 
secondary basis, but no action has been taken to date by the 
RO regarding such claim.  It is found by the undersigned that 
such claim is inextricably intertwined with the TDIU and 
automobile/adaptive equipment matters presented by the 
instant appeal.  In the absence of any development of the 
secondary service connection issue, that matter as well as 
the TDIU and automobile and adaptive equipment issues are 
addressed in the REMAND portion of the instant document, 
pursuant to the Chairman's Memorandum 01-02-01 (Jan. 29, 
2002).


FINDINGS OF FACT

1.  While the existence of current disability of the veteran 
involving SLE with axonal neuropathy and neurogenic bowel and 
bladder is identified, such disability is not shown to have 
been present during his period of active duty or within the 
one-year period immediately following his discharge from 
military service.

2.  The veteran's SLE with axonal neuropathy and neurogenic 
bowel and bladder was initially identified in 1997, 
approximately 27 years removed from the time of his 
separation from military service.

3.  No competent evidence directly links the veteran's SLE 
with axonal neuropathy and neurogenic bowel and bladder to 
his period of military service or any applicable presumptive 
period.


CONCLUSION OF LAW

SLE with axonal neuropathy and neurogenic bowel and bladder 
was not incurred in or aggravated by the veteran's military 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§  3.303, 
3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal, which the RO 
failed to consider.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, and made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

As the veteran's claim herein at issue was pending when the 
aforementioned changes to the law and regulations were made 
effective, he is entitled to consideration of his claim under 
the version of the law or regulation most favorable to him.  
Karnas, supra.  In Janssen v. Principi, 15 Vet. App. 370 
(2001), the Court noted that the VA's General Counsel has 
already determined that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment.  See 
VA O.G.C. Prec. Op. No. 11-2000 (Nov. 27, 2000).

Under the applicable changes in the law and regulations, VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  While 
it is indicated that the veteran was not specifically made 
aware of the VCAA in the supplemental statement of the case 
of September 2001 or by other means, he was duly notified by 
such document and through prior actions of the RO of the 
requirements for his claim for service connection on a direct 
basis for SLE with axonal neuropathy and neurogenic bowel and 
bladder.  Based thereon, VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed regarding the claim herein under consideration.  Also, 
it is noted that VA has a duty under the VCAA to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim; however, in this instance all available records are 
shown to have already been made a part of the veteran's 
claims folder, including records of treatment compiled by VA 
and non-VA medical professionals.  It is noted that the 
veteran has not referenced any missing or other evidence that 
might be of assistance or may otherwise affect the outcome of 
the question now before the Board.  Also, the veteran does 
not specifically request that any additional development of 
the evidence, to include further retrieval of medical 
records, be undertaken.  Thus, there is no reasonable basis 
for additional development either from a procedural or 
evidentiary standpoint.  

With respect to the question of whether VA is required to 
offer the veteran a VA medical examination in connection with 
his claim for service connection on a direct basis for SLE, 
the following statutory and regulatory provisions are noted:

(1) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or 
opinion is necessary to make a decision on the 
claim. 

(2) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on 
a claim for purposes of paragraph (1) if the 
evidence of record before the Secretary, taking 
into consideration all information and lay or 
medical evidence (including statements of the 
claimant)-
(A) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and 
(B) indicates that the disability or symptoms may 
be associated with the claimant's active 
military, naval, or air service; but 
(C) does not contain sufficient medical evidence 
for the Secretary to make a decision on the 
claim. 

38 U.S.C.A. § 5103A(d).

In a claim for disability compensation, VA will 
provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide 
the claim.  A medical examination or medical 
opinion is necessary if the information and 
evidence of record does not contain sufficient 
competent medical evidence to decide the claim, 
but: 
(A) Contains competent lay or medical evidence of 
a current diagnosed disability or persistent or 
recurrent symptoms of disability; 
(B) establishes that the veteran suffered an 
event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 
38 C.F.R. § 3.309, § 3.313, § 3.316, and § 3.317 
manifesting during an applicable presumptive 
period provided the claimant has the required 
service or triggering event to qualify for that 
presumption; and
(C) indicates that the claimed disability or 
symptoms may be associated with the established 
event, injury, or disease in service or with 
another service-connected disability. 

(ii) Paragraph (4)(i)(C) could be satisfied 
by competent evidence showing post-service 
treatment for a condition, or other possible 
association with military service. 

(iii) Paragraph (c)(4) applies to a claim to 
reopen a finally adjudicated claim only if new 
and material evidence is presented or secured.  

66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).

In this instance, while there is evidence of current 
disability involving SLE, the record does not reflect that 
the veteran suffered an event, injury or disease in service, 
or that the claimed disability or symptoms thereof may be 
associated with any such event, injury, or disease in 
service.  Moreover, it is not documented that he has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, 3.317, with manifestations thereof 
during an applicable presumptive period.  The undersigned 
therefore finds that there is no basis for concluding that a 
VA examination is required regarding the issue herein 
presented.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  

In view of the foregoing, no possibility of prejudice to the 
veteran is found were the Board to proceed to adjudicate the 
merits of the issue now on appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92).

Factual Background

The veteran, whose Department of Defense Form 214, 
Certificate of Release or Discharge from Active Duty 
indicates that his military occupational specialty was that 
of a petroleum storage specialist, had service in Vietnam 
totaling nine months and seventeen days.  Service medical 
records and reports of evaluation and treatment compiled 
during the one-year period immediately following the 
veteran's discharge from service in May 1970 are negative for 
indicia of SLE.  No diagnosis thereof is shown in service.

On the occasion of VA general medical and psychiatric 
examinations in January 1971, complaints or findings of SLE 
were absent.  No pertinent diagnosis was offered.

Medical assistance from the Nalle Clinic is shown to have 
been received, beginning in December 1993, for a complaint 
involving left knee dysfunction.  The diagnosis was of a 
suspected left lateral hamstring strain with tendinitis.  
Further treatment is indicated in January 1995 for sinusitis, 
a viral syndrome, depression, and tinea pedis; a diagnosis of 
bronchitis was recorded in February 1995.  Assessments of 
mild degenerative disease of the left knee and tinea cruris 
were set forth in March 1995; the assessment in April 1995 
was of osteoarthritis of the knee from wear and tear.  

Treatment from Charlotte Orthopedic Specialists is documented 
in January 1996 for a contusion of the left elbow from a fall 
onto ice earlier that same month.  Further treatment is shown 
in August 1997 for a diagnostic impression of migratory 
arthralgias.  

Other private medical treatment is identified, beginning in 
October 1996, for a variety of complaints, including chronic 
joint pain of the shoulders and knees.  The assessments were 
of chronic arthralgias, probably multifactorial; 
hypertension; right foot eczema; history of recurrent 
balanitis; and probable history of schizophrenia.  In 
November 1996, assessments of hypertension, left plantar 
wart, chronic knee pain and sexual dysfunction were set 
forth.  Other treatment in 1997 and 1998 is likewise shown, 
but attending medical personnel did not link the veteran's 
SLE to his period of service or any presumptive period.

The record reflects that the veteran was found to be disabled 
by the Social Security Administration, effective from April 
1997.  The basis of such determination was the veteran's 
obesity and osteoarthrosis with allied disorders.  

The veteran was hospitalized at a private medical facility in 
July 1997 due to a complaint of increasing shortness of 
breath of one week's duration, in association with right-
sided chest pain of a pleuritic type.  A ventilation 
perfusion scan was indeterminate for pulmonary emboli and 
Doppler studies of the lower extremities were negative.  
Chest films indicated the presence of a right lower lung 
infiltrate, but a pulmonary angiogram failed to show any 
evidence of pulmonary emboli.  The discharge diagnoses were 
of probable pneumonia, right pleuritic chest pain, 
hypertension, normocytic anemia, and penicillin/cephalosporin 
allergies.

Emergency room care was required in August 1997 due to a 
complaint of right-sided abdominal pain of sudden onset.  
Such pain was reported to have developed around bedtime the 
previous night and was made worse with movement.  The 
assessment was of right upper quadrant pain of an unclear 
etiology.  

Beginning in early September 1997, the veteran was 
hospitalized at private hospital facilities, including a 
rehabilitation institute, for an extended period lasting 
until mid-December 1997.  He was initially admitted to the 
hospital through its emergency department, where he reported 
a long history of intermittent arthritic joint pains, with 
the onset of extremely severe joint pain of the upper and 
lower extremities, increasing weakness of the lower 
extremities, and an inability to void or stool two days prior 
to admission.  A prior medical history of rheumatoid 
arthritis, morbid obesity, hypertension, and psychosis was 
reported.  During the initial hospital stay, he was treated 
for Guillain-Barre syndrome possibly secondary to lupus 
erythematous, atrial fibrillation and flutter, neurogenic 
bladder secondary to above, rhabdomyolysis secondary to 
inactivity, and dehydration upon admission.  Rehabilitation 
was then instituted for management of the veteran's 
quadriparesis.  It was subsequently found that there was an 
unusual presentation for SLE and Guillain-Barre syndrome was 
ruled out.  A period of extensive deep venous thrombosis of 
the left lower extremity followed in which the veteran's 
heart remained in atrial flutter, and re-admission to the 
hospital was necessitated.  Subsequently, treatment was 
required for a pulmonary embolism and, following the 
administration of anti-coagulation therapy, the embolism 
cleared and the veteran's heart rate and rhythm were 
electrically cardioverted.  Upon the completion of further 
rehabilitation in December 1997, his discharge diagnoses were 
of status post atrial fibrillation with cardioversion and an 
increase in Amiodarone for atrial fibrillation; status post 
discitis at the T9-10 level with administration of a course 
of Vancomycin and Rifampin for Staph bacteremia and discitis; 
axonal neuropathy related to lupus, pulmonary embolus, and 
deep venous thrombosis; morbid obesity; and severe 
osteoarthritis of the left knee.  

A VA medical examination for evaluation of the veteran's 
service-connected residuals of a gunshot wound of the left 
anterior thigh was performed by a fee-basis physician in 
September 1999.  The only pertinent diagnosis was of a 
history of lupus with peripheral neuropathy.

Home health care visits by or on behalf of VA are shown 
during the period from May 1999 to April 2001.

Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Where a veteran 
served 90 days of more during a period of war, or during 
peacetime after December 31, 1946, and SLE becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

SLE is a systemic disease of unknown cause and unpredictable 
course that is characterized especially by fever, skin rash, 
and arthritis, often by acute hemolytic anemia, by small 
hemorrhages in the skin and mucous membranes, by inflammation 
of the pericardium, and in serious cases by involvement of 
the kidneys and central nervous system.  Santiago v. Brown, 5 
Vet. App. 288, 289-90 (1993).

In this instance, the veteran is shown to have current 
disability involving SLE with axonal neuropathy and 
neurogenic bowel and bladder.  There is not, however, a 
showing that the veteran's SLE had its onset in service or 
within the one-year period immediately following his 
separation from service in May 1970.  The record reflects 
that the veteran's SLE initially developed in 1997, more than 
27 years from the date of his release from active duty.  No 
medical professional has offered findings or opinion 
indicating that the veteran's SLE is of service onset or was 
manifested to a degree of 10 percent or more during the 
applicable presumptive period.  Similarly, the veteran does 
not aver in any statement of record that his SLE was 
contracted prior to 1997.  As there is an absence of lay or 
medical evidence relating to the service incurrence or 
aggravation of the claimed disorder, a denial of entitlement 
to service connection on a direct basis for SLE with axonal 
neuropathy and neurogenic bowel and bladder is in order.

There is not an approximate balance of the positive and 
negative evidence presented as to the issue of the service 
incurrence or aggravation of SLE with axonal neuropathy and 
neurogenic bowel and bladder, and, as such, a denial of the 
benefit sought is required.  


ORDER

Service connection for SLE with axonal neuropathy and 
neurogenic bowel and bladder is denied.


REMAND

As indicated in the Introduction above, the veteran has 
raised the issue of his entitlement to service connection on 
a secondary basis for SLE with axonal neuropathy and 
neurogenic bowel and focused his contentions on that theory 
of entitlement.  Such matter has not to date been addressed 
by the RO, and as it is inexplicably intertwined with the 
TDIU and automobile and adaptive equipment issues, a remand 
to the RO is required for additional development.

Further evidentiary development of the matters presented 
would also be of assistance.  Specifically, while it appears 
that the most recent VA medical examination was performed in 
September 1999, when the veteran's muscles were evaluated by 
a fee-basis physician, no opinion was offered at that time as 
to linkage between the veteran's SLE and disabilities for 
which service-connection has already been established.  See 
also Allen v. Brown, 7 Vet. App. 439 (1995) (when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation).  Moreover, 
there is not of record at this time medical data or opinion 
to assist the Board in determining the veteran's entitlement 
to a TDIU or financial assistance for the purchase of an 
automobile and adaptive automobile equipment, or for adaptive 
automobile equipment only.  

It is noted that, in the recent past, the veteran has failed 
to appear for one or more VA medical examinations and, on one 
of the cancellation notices, there is a notation that the 
veteran elected to withdraw his claim, but without noting in 
reference to which claim.  Clarification is thus needed.  
Regarding the veteran's failure to appear for examinations, 
it appears that, while it is apparent that he is bothered by 
problems of mobility, among others, the importance of such 
examinations and his attendance at same cannot be 
overemphasized to him.  In this regard, the veteran's 
attention is directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened 

claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (2001).

Lastly, based on the changes effectuated by the VCAA and its 
implementing regulations, further actions by the RO are 
needed to ensure compliance therewith, particularly those 
actions necessary to ensure compliance with the notice and 
duty-to-assist provisions.  Moreover, the veteran has not 
been advised of such changes or afforded the opportunity to 
consider their impact on the claims herein at issue.  He 
therefore may have been denied the opportunity to formulate 
appropriate argument on appeal to the Board.  It thus would 
be potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).

Based on the foregoing circumstances, this case is hereby 
REMANDED to the RO for the completion of the following 
actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and corresponding regulatory changes are 
completed as to the issues presented, to 
include seeking a written response from 
the veteran as to whether he wishes to 
withdraw one or more claims presented by 
the instant appeal, and if so, which 
claim(s).  As well, the RO should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the VCAA (codified as 
amended at 38 U.S.C. §§5102, 5103, 5103A, 
and 5107), as well as the recently 
established regulations, are fully 
complied with and satisfied.

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for entitlement to service 
connection on a secondary basis for SLE 
with axonal neuropathy and neurogenic 
bladder and bowel, a TDIU, and financial 
assistance for the purchase of an 
automobile and adaptive automobile 
equipment, or for adaptive automobile 
equipment only.  The RO should also 
advise the veteran of his right to submit 
any additional argument and/or evidence 
in support of such claims.  Such evidence 
may be of a lay or medical variety, 
including but not limited to statements 
from medical professionals as to the 
linkage between the veteran's SLE and his 
service-connected disabilities, the 
impact of service-connected disabilities 
on his employability, and whether 
service-connected disabilities have 
produced a loss or permanent loss of use 
of one or both feet, one or both hands, 
permanent impairment of vision of both 
eyes, or ankylosis of one or both knees 
or hips.

3.  The veteran should also be contacted 
by the RO for the purpose of requesting 
that he provide a detailed listing of all 
current and former employment, including 
the dates of such employment, the hours 
worked, yearly income, and the names and 
addresses of all such employers.  The 
reasons for discontinuing any of the 
listed employment should be noted.

In addition, he should be asked to 
furnish a listing of the names and 
addresses of those VA and non-VA medical 
professionals or institutions who may 
have evaluated and/or treated him for SLE 
or service-connected disabilities of 
schizophrenia and residuals of a gunshot 
wound of the left anterior thigh since 
1970.  The approximate dates of any such 
evaluation or treatment should also be 
provided, to the extent possible.  

After obtaining proper authorization, the 
RO should, through contact with current 
and former employers, verify the 
veteran's prior employment, dates 
thereof, and any problems associated with 
such employment due exclusively to his 
service-connected disabilities of 
schizophrenia and residuals of a gunshot 
wound of the left anterior thigh.  

As well, the RO should, after obtaining 
proper authorization, obtain copies of 
evaluation and treatment records not 
already on file from those medical 
professionals or institutions referenced 
in connection with the aforementioned 
request.  Any and all VA treatment 
records not already on file must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

4.  The RO should thereafter in 
consultation with appropriate personnel 
at the applicable VA medical facility and 
the veteran's fee-basis physician 
regarding the veteran's suitability for 
travel, make arrangements for him to 
undergo VA medical examinations at the 
closest VA medical facility with respect 
to his schizophrenia and residuals of a 
gunshot wound of the left anterior thigh.  
If travel is not deemed feasible, other 
arrangements should be made for 
examinations.  The purpose of such 
examinations is to determine the impact 
of service-connected disabilities on the 
veteran's ability to be gainfully 
employed and his entitlement to 
assistance with the purchase of an 
automobile and adaptive equipment or for 
adaptive equipment only.  If the veteran 
submits evidence that SLE may be 
associated with a service connected 
disability, the examination should also 
address the issue of whether SLE is 
proximately due to or the result of or 
being aggravated by a service connected 
disability.

The claims folder in its entirety must be 
made available to each examiner for 
review prior to any evaluation.  Such 
examinations are to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical or mental status 
evaluation, as applicable, and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.

If the veteran submits evidence deemed to 
warrant an examination with regard to the 
issue of secondary service connection for 
SLE, the examiner should:

(a)  Offer a professional 
opinion, with full supporting 
rationale, as to the following:

(i)  Whether it is at 
least as likely as not (50/50) 
that the veteran's SLE, if any, 
is proximately due to or the 
result of service-connected 
disability, including 
schizophrenia and residuals of 
a gunshot wound of the left 
anterior thigh?

(ii)  Whether it is at 
least as likely as not (50/50) 
that an increase in disability 
of the veteran's nonservice-
connected SLE is proximately 
due to or the result of any 
service-connected condition, 
such as would constitute 
aggravation?  If so, the 
increase should be quantified, 
if feasible.

(b)  Regarding the examination 
of the veteran's service-
connected schizophrenia, it is 
asked that the examiner offer a 
professional opinion, with full 
supporting rationale, as to 
whether it is at least as 
likely as not (50/50) that the 
veteran's service-connected 
disabilities, alone, preclude 
his performance of 
substantially gainful 
employment?

(c)  As for the examination of the 
veteran's residuals of a gunshot 
wound of the left anterior thigh, it 
is asked that the examiner note 
whether or not such disability 
results in loss or permanent loss of 
use of one or both feet or hands or 
ankylosis of one or both knees or 
hips.

If any examiner is unable to 
render any opinion requested, 
it should be so indicated on 
the record and the reasons 
therefor should be noted.  The 
factors upon which any medical 
opinion is based should be set 
forth for the record.  Also, in 
formulating a response, the 
examiners are to be asked to 
utilize the above-noted 
italicized standard of proof.

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If any such 
report is not in complete compliance with 
the instructions provided above, 
appropriate action should be taken to 
return such examination report for any 
and all needed action.  

6.  Lastly, the RO should then initially 
adjudicate the issue of the veteran's 
entitlement to service connection for SLE 
with axonal neuropathy and neurogenic 
bladder and bowel, secondary to service-
connected disabilities, to include 
consideration under Allen v. Brown, 7 
Vet. App. 435 (1995).  In the event that 
the benefit sought is denied, the veteran 
and his representative should be fully 
advised of the determination made and of 
the veteran's right to appeal.  

Readjudication of the veteran's claims 
for entitlement to a TDIU, and for 
entitlement to financial assistance for 
the purchase of an automobile and 
adaptive automobile equipment, or for 
adaptive automobile equipment only, on 
the basis of all the evidence of record 
and all governing legal authority, 
including the VCAA and its implementing 
regulations, should then also be 
undertaken.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
which should include a summary of the 
evidence and the law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


